MATTES

or C—

Change in Nonimmigrant Status
A-11808356
Decided by Regional Commissioner July 21, 1959
Approved by Assistant contra

Deaember

4,

19.59

Nonimmigrant—Change of status, section 248 of 1952 act—Not available
alien admitted as agricultural laborer.

to

An alien who was admitted to the United States as an agricultural worker
under the provisions of the Agricultural Act of 1949, as amended, not having
acquired a nonimmigrant classification under section 101(a) (15) of the
Immigration and Nationality Act, is ineligible for change of nonimmigrant
status under section 24S of the act.
BEFORE THE REGIONAL COMMISSIONER

Discussion: This ease comes forward on appeal from th e district
director's order denying the application for change in nonimmigrant
status under section 248 of the Immigration and Nationality Act.
The applicant is a 26-year-old married male, a native and citizen
of Mexico. He was admitted to the United States on December 2,
1957, at Calexico, California, as an agricultural worker for a temporary period expiring on January 13, 1958. Four extensions of
authorized stay were granted, the last to expire on May 1, 1959.
On May 5, 1959, the alien applied for change in nonimmigrant
status under section 248 of the Immigration and Nationality Act.
The change requested is from agricultural worker to industrial
trainee. A petition on Form I-129B has been filed in behalf of
the applicant to accord him industrial trainee classification under
section 101(a) (15) (H) (iii) of the Immigration and Nationality
Act. The record is silent on the disposition of the petition.
The question to be resolved in this case is whether an alien
who entered the United States as an agricultural worker under
the Agricultural Act of 1949, as amended, can be granted a change
in nonimmigrant status under section 948 of the Immigration and
Nationality Act.
The alien's identification card reveals that at the time of admission he was contracted to Imperial Valley Farmers' Association for
employment as an agricultural worker under Public Law 78 in
410

Imperial, Riverside and San Diego Counties. Agricultural workers
are admitted to the United States under those provisions of the
regulations currently set forth in 8 CFR 214.2(k).
Although an "agricultural worker" must be admissible under the
general requirements of the Immigration and Nationality Act, the
authority for his admission is found not in the Immigration and
Nationality Act, but in Title V of the Agricultural Act of 1949,
as amended (Public Law 78, 82d Cong., 1st Sess.). This conclusion is supported by the clear import of section 405(e) of the
Immigration and Nationality Act, which states that the Act shall
not be construed to "repeal, alter, or amend" Title V.
Counsel for the alien contends that the purpose for which the
applicant entered the United States meets the definition found in

section 101(a) (15) (H) (ii) of the Immigration and Nationality Act
since he was coming from his foreign residence to perform temporary labor in the United States, and as a result he is a nonimmigrant. In order to have the status of nonimmigrant under
section 101(a) (15), an alien must be admitted to the United States
as such and must present entry documents which are different from
those required of agricultural workers.
Not having complied with these admission requirements, the alien
may not be considered as a nonimmigrant.
Fur the leabUllS Stated above, the district director's order of

denial will be affirmed.
Order: It is ordered that the appeal be and the same is hereby
dismissed and the order of the district director affirmed.

420

